                                                          ..
                                                         j'·'
                                                         ~/

                                                         i'
                                                  1
                 ATTACHMENT TO MOTION FOR COMPASSIONATE RELEASE
                                                          '


                            UNITED STATES DISTRICT COURT
                                               FOR THE
                         ....T.....G..... E.....
                                     P.....      A_·__ DISTRICT OF'KANSA s
                                            K.....



 UNITED STATES OF AMERICA

                                                                      Case No. 12-40029-01-JAR
 v.                                                             . (write the number of your criminal
                                                                  case)

THOMAS EUGENE CHURCH
 Write your full name here.


                                 PROPOSED RELEASE,fLAN
          In Support of Motion for Sentence Reduction Under 18 U.S.C. § 3582(c)(l)(A)

                                           NOTICE

 The public can access electronic court files. Federal Rule of Criminal Procedure 49.1 addresses

 the privacy and security concerns resulting from public access to electronic court files. Under

 this rule, papers filed with the court should   not contain: an individual's full social security
 number or full birth date; the full name of a person known to be a minor; or a complete

 financial account number. A filing may include       only: the last four digits of a social security
 number; the year of an individual's birth; a minor's initials; and the last four digits of a

 financial account number.



If you provide information in this document that you believe should not be publicly
available, you may request permission from the co-q.rt to file the documerit unq.er seal. If
                                                                ·l,

the request is granted, the document will be placed in the electronic court files but will
not be available to the public.

Do you request that this document be filed under seal?

      •    Yes

      ~    No
             ATTACHMENT TO MOTION FOR COMPASSIONATE RELEASE


                              PROPOSED RELEASE PLAN
 To the extent the following information is available to you, please include the information
                                                       ·. I
 requested below. This information will assist the U.S/ Probation and Pretrial Services Office to
 prepare for your release if your motion is granted.

A. Housing and Employment

Provide the full address where you intend to resiµe if you are released from prison:


404 N. Douglas, Longton, Kansas 67352
                                                   '
Provide the name and phone number of the property owner or renter of the address
where you will reside if you are released from prison:

 Thomas Church (son) Mobil Ph. 620-779-5242                            Bame pb        620-642-2194


Provide the names (if under the age of 18, please use their initials only), ages, and
relationship to you of any other residents living at the above listed address:

Tbamas Cborcb, Constance N. Church <son                        & Daughter-in-law)
Trisha Ma Church dau hter) E.T.C. (Grandson) 3 years old
s. s. c. (Granddaughter) 12 years old, B. R. C. (Gran aug ter
years olq, G.f.C. (Granddaughter) 14 years old.-
If you have employment secured, prqvide the name and address
of your employer and describe your: job duties.
Can work for my son or find work else where or file :Social


List any additional housing or employment resources available to you: _
               ATTACHMENT TO MOTION FOR COMPASSIONATE RELEASE

B. Medical needs

Will you require ongoing medical care if you are released from prison?

    IX! Yes

   •     No

Will you have access to health insurance if released?.

   •     Yes

   (XI   No

If yes, provide the name of your insurance company and the last four digits of the
policy number. If no, how do you plan to pay for your medical care?




If no, are you willing to apply for government medical services (Medicaid/Medicare)?

   IX! Yes

   •     No

Do you have copies of your medical records documenting the condition(s) for which
you are seeking release?

   IXI Yes

   •     No

If yes, please include them with your motion. If no, where are the records Jocated?




                                                  ,".' f\
                                                  ·,    ··,
                                                       (';
                                                       ,r•




                                                         ·-·   .·   -~. ·,.
              A TIACHMENT TO MOTION FOR COMPASSIONATE RELEASE


Are you currently prescribed medication in the facility where you are incarcerated?

    IX! Yes

   •   No

If yes, list all prescribed medication, dosage, and frequency:
                                               J
 Acetaminophen 325MG 2 tablets twice a day,Albuterol Inhaler
 8.5 GM-2 puffs 4 times aday as needed, Atorvastatin 10 MG 1 daily
 IpratropiumHFA 12,9 GM MDI 2 puffs• 4 times daily, Mometasone
 Furoate inhali,,220 MG 2 puffs each morning                 ·
Do you require durable medical equipment (e.g., wheelchair, walker, oxygen, prosthetic
limbs, hospital bed)?

   •   Yes

   ~ No


If yes, list equipment:




Do you require assistance with self-care such as bathing, walking, toileting?

   •   Yes

   IX! No

If yes, piease list the required assistance and how it will be provided:




Do you require assisted living?

   •   Yes

   1X1 No
             A TIACHMENT TO MOTION FOR COMPASSIONATE RELEASE


If yes, please provide address of the anticipated home,or facility and the source of
funding to pay for it.




Are the people you are proposing to reside with aware of your medical needs?

   IXI Yes

   •    No

Do you have other community support that can assist with your medical needs?

   •   Yes

   !Kl No

Provide their names, ages, and relationship to you. If the person is under the age of 18,
please use their initials only:

       NA



Will you have transportation to and from your medical appointments?

   ral Yes

   •   No

Describe method of transportation:


PnLvate transpertation Sao, Daughter-in-law, Daughter
                                            J
                                            i'.-
                                            ,.
           A TIACHMENT TO MOTION fOR QOMPASSIONATE RELEASE
                                                              ,••
                                       SIGNATU;R.E




                                                   ... L
I declare under penalty of perjury that the facts st_ated in this attachment ~re true and
correct.
                                                    .,        !        · ..




                                                   ~L
                                                         .I       ,•              .




 Date                                              Signature
                                                        •.                    .



 Thomas Eugene Cbnrcb
Name


 21906-031
Bureau of Prisons Register#


 Federal Prison Camp            Leavenworth, Kansas
                                                                  ---~ ...
Bureau of Prisons Facility


 1300 Metropolitan (P.,0. Box 1000) Leavenworth, Kansas: 66048
Institution's Address
